 



Exhibit 10.35

*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

GENENCOR INTERNATIONAL, INC.
VARIABLE PAY PLAN
(For Base Periods starting on or after January 1, 2004)

ARTICLE 1
PURPOSE AND ESTABLISHMENT

     1.1 Purpose. This Plan was established to provide employees an incentive to
achieve critical company goals; to allow employees to directly share in the
success of Genencor International, Inc.’s business; and to retain qualified and
dedicated employees.

     1.2 Name. The Plan is named the Genencor International, Inc. Variable Pay
Plan.

     1.3 Effective Date. The effective date of this amendment and restatement of
the Plan is January 1, 2004.

ARTICLE 2
DEFINITIONS

     2.1 “Base Period” means each January 1 to December 31.

     2.2 “Bonus Goal” shall have the meaning set forth in Article 6.

     2.3 “Committee” means the Management Development and Compensation Committee
of the Board of Directors of Genencor International, Inc.

     2.4 “Company” means Genencor International, Inc. and its consolidated
subsidiaries; provided, however, that “Company” does not include Genencor Kyowa
Co. Ltd.

     2.5 “Corporate Milestones” means key managerial goals for the Base Period,
as determined in the sole discretion of the Committee.

     2.6 “EBITDA” means the Company’s Earnings Before Interest Expense, Income
Taxes, Depreciation and Amortization for a Base Period. This definition may be
revised from time to time by the Committee to adjust the Plan in light of
special facts and circumstances.

     2.7 “EBITDA Target” shall have the meaning set forth in Article 4.

     2.8 “EBITDA Target Percentage” shall have the meaning set forth in
Article 4.

     2.9 “Eligible Earnings” means a Participant’s actual base salary (including
qualified and non-qualified salary deferrals), overtime, shift premiums, and
commissions earned during the Base Period, as determined in the sole discretion
of the Committee.

     2.10 “Financial Target Percentage” shall have the meaning set forth in
Article 4.

     2.11 “Line of Sight Goal” means one or more organizational goals reflecting
key organizational initiatives applicable to a certain business unit or other
group of employees for the Base Period, as determined in the sole discretion of
the Chief Executive Officer.

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

     2.12 “Participant” shall have the meaning set forth in Article 3.

     2.13 “Plan” means the Genencor International, Inc. Variable Pay Plan.

     2.14 “Revenue” means the Company’s Product Revenue plus Fees and Royalty
Revenue for a Base Period. This definition may be revised from time to time by
the Committee to adjust the Plan in light of special facts and circumstances.

     2.15 “Revenue Target” shall have the meaning set forth in Article 4.

     2.16 “Revenue Target Percentage” shall have the meaning set forth in
Article 4.

     2.17 “Target Bonus Percentage” shall have the meaning set forth in
Article 5.

ARTICLE 3
PARTICIPATION

     3.1 Eligibility. Subject to Section 3.2, all regular, full-time employees
of the Company may be eligible to receive a bonus under this Plan; provided that
in Non-United States sites other employees of the Company may also be eligible
to participate in this Plan as required by local law. The Committee has the sole
and exclusive authority to determine eligibility for participation in the Plan.
Any individual who is determined to be eligible to participate in the Plan shall
be referred to herein as a “Participant.”

     3.2 Required Service. Subject to Section 7.1, to be eligible for a bonus
under the plan, a Participant must be (a) on the Company payroll for at least
one complete calendar quarter during the Base Period and (b) (i) on the company
payroll on the date payout under the Plan for such Base Period or (ii) an
employee whose employment is terminated prior to payout under the Plan for such
Base Period due to death, disability, retirement or involuntary termination
other than for cause.

ARTICLE 4
ESTABLISHMENT OF THE FINANCIAL AND ORGANIZATIONAL OBJECTIVES

     4.1 Financial and Organizational Objectives. At the commencement of each
Base Period, the Committee shall determine the financial and organizational
objectives for the Plan, which determination shall be in its sole discretion.
Such financial and organizational objectives shall be used, as described below,
to determine the payments to be made under the Plan.

     4.2 Determination of Financial Payout Percentage.

          (a) Revenue Target and Revenue Target Percentage: The Committee shall
establish various Revenue Targets for the Base Period, based on the Company’s
annual operating plan or other financial planning. There shall be a minimum
threshold Revenue Target and a maximum Revenue Target. The Committee shall
establish a corresponding percentage for each Revenue Target, which shall be
called the Revenue Target Percentages.

          (b) EBITDA Target and EBITDA Target Percentage: The Committee shall
establish various EBITDA Targets for the Base Period, based on the Company’s
annual

- 2 -



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

operating plan or other financial planning. There shall be a minimum threshold
EBITDA Target and a maximum EBITDA Target. The Committee shall establish a
corresponding percentage for each EBITDA Target, which shall be called the
EBITDA Target Percentages.

          (c) Financial Payout Percentage: The Committee shall determine the
relevant Financial Payout Percentage for a Base Period by adding the appropriate
Revenue Target Percentage achieved during that Base Period with the EBITDA
Target Percentage achieved during that Base Period.

          (d) Appendix 1 sets forth the current Revenue Targets, Revenue Target
Percentages, EBITDA Targets and EBITDA Target Percentages. The Committee shall
update Appendix 1 for each Base Period no later than March 31 of the Base
Period.

     4.3 Line of Sight Goals and Corporate Milestones. In addition to
Company-wide Revenue Targets and EBITDA Targets, some Participants may have
other elements affect the amount of their total Plan payouts. Depending on band
level and business unit, for example, a Participant could be affected by Line of
Sight Goals or Corporate Milestones. Specific goals, weightings, and payout
parameters, shall be determined by March 31 of each Base Period and shall be
approved by either the Committee (in the case of Corporate Milestones) or by the
Chief Executive Officer (in the case of Line of Sight Goals). If the Company
achieves a Financial Payout Percentage in excess of 100% for the Base Period (as
determined by the Committee and set forth in Appendix 1), then proportional
funding is available to recognize the attainment of goals in excess of the
targeted Line of Sight Goals for the Base Period. Funding is available to
recognize the attainment of Corporate Milestones above the targeted level for
the Base Period regardless of whether Revenue Target or EBITDA Target goals are
met in a Base Period.

     4.4 Payout Matrix. The Committee shall establish a Plan Payout Matrix. Such
Payout Matrix shall be used to determine the percentage of a participant’s Plan
payout that is attributable to the attainment of a specific goal (each such
percentage being a “Plan Payout Weighting”). Accordingly, a combination of
Revenue Targets, EBITDA Targets, Line of Sight Goals and Corporate Milestones
will provide factors for the calculation of individual payouts under the Plan
(as explained in Article 6). The current Plan Payout Matrix is set forth as
Appendix 2. The Committee shall update Appendix 2 for each Base Period no later
than March 31 of the Base Period.

ARTICLE 5
TARGET BONUS

     5.1 Target Bonus Percentages. The Committee, in its sole discretion, shall
establish Target Bonus Percentages for the various job bands within the Company,
based on competitive total compensation market factors including incentive
compensation opportunities for comparable positions at comparable companies. The
current schedule of Target Bonus Percentages by band level is set forth as
Appendix 3.

- 3 -



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

ARTICLE 6
CALCULATION OF INDIVIDUAL AWARDS

     6.1 Factors. Plan payments are determined using the following factors (as
applicable):



  •   Target Bonus Percentage.     •   Eligible Earnings.     •   Plan Payout
Weightings.     •   Financial Payout Percentages.     •   Corporate Milestones
Results.     •   Line of Sight Goal Results.

     6.2 Calculations. A Participant’s payout amount is determined as follows:

          (a) The Participant’s Target Bonus Percentage is determined by
referencing the percentage amount that corresponds to the Participant’s
employment band set forth in Appendix 3.

          (b) The Participant’s Target Bonus Percentage is then multiplied by
the Participant’s Eligible Earnings to arrive at the Participant’s “Bonus Goal”.

          (c) The Participant’s relevant Plan Payout Weightings (for Revenue
Targets, EBITDA Targets, Corporate Milestones and Line of Sight Goals) are
determined based on the Plan Payout Matrix set forth in Appendix 2.

          (d) The Company’s Financial Payout Percentage is determined by adding
the Revenue Target Percentage achieved during that Base Period and the EBITDA
Target Percentage achieved during that Base Period as set forth in Appendix 1.

          (e) The Participant’s payout amount based on Revenue and EBITDA is
calculated by multiplying his Bonus Goal by his total combined Revenue and
EBITDA weighting from the Plan Payout Matrix (set forth in Appendix 2) by the
Financial Payout Percentage achieved for the Base Period.

          (f) The Participant’s Line of Sight Goal payout amount, if any, is
calculated by multiplying his Bonus Goal by his Line of Sight weighting from the
Plan Payout Matrix by the percentage of the Line of Sight Goal obtained for the
Base Period. (Note: If the Company achieves a Financial Target Percentage in
excess of 100% for the Base Period (as determined by the Committee and set forth
in Appendix 1), then proportional funding is available to recognize the
attainment of goals in excess of the targeted Line of Sight Goals for the Base
Period).

- 4 -



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

          (g) The Participant’s Corporate Milestones payout amount, if any, is
calculated by multiplying his Bonus Goal by his Corporate Milestones weighting
from the Plan Payout Matrix by the percentage of the Corporate Milestone
obtained for the Base Period.

          (h) The total Plan payout amount for the Participant is calculated by
adding (e), (f) and (g) above.

          Several examples to illustrate hypothetical Plan award calculations
are set forth below:

Example # 1

Band [ * * * ] corporate staff Participant with Eligible Earnings of $[ * * * ].

Bonus Goal = $7,800 ($ [ * * * ] x [ * * * ] ) .

Total Plan payout amount based 100% on combined Revenue and EBITDA results as
determined by reference to the Payout Matrix.

Company achieves a Revenue Target, which results in a Revenue Target Percentage
of 47%. Company achieves an EBITDA Target, which results in an EBITDA Target
Percentage of 58%. The total Financial Payout Percentage equals 105% (47% +
58%).

The Participant’s Plan payout amount is: Bonus Goal multiplied by combined
Revenue and EBITDA percentages from Payout Matrix multiplied by Financial Payout
Percentage = $7,800 times 100% times 105% = $8,190

Example # 2

Band [ * * * ] business unit staff Participant with Eligible Earnings of $[ * *
* ].

Bonus Goal = $17,000 ($[ * * * ] x [ * * * ]).

Total Plan payout amount determined by reference to the Payout Matrix is based
50% on combined Revenue and EBITDA results and 50% based on unit’s Line of Sight
Goal.

Company achieves a Revenue Target, which results in a Revenue Target Percentage
of 50%. Company achieves an EBITDA Target, which results in an EBITDA Target
Percentage of 50%. The total Financial Payout Percentage equals 100% (50% +
50%). Business unit achieves 95% of Line of Sight Goal.

The Participant’s Plan payout amount is: (i) Bonus Goal multiplied by combined
Revenue and EBITDA percentages from Payout Matrix multiplied by Financial Payout
Percentage, plus (ii) Bonus Goal multiplied by Line of Sight Goal percentage
from Payout Matrix multiplied by percentage of Line of Sight Goal achieved =
($17,000 times 50% times 100%) plus ($17,000 times 50% times 95%) = $16,575.

- 5 -



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

Example # 3

Band [ * * * ] business unit staff Participant with Eligible Earnings of $[ * *
* ].

Bonus Goal = $3,500 ($ [ * * * ] x [ * * * ] ) .

Total Plan payout amount determined by reference to the Payout Matrix is based
50% on combined Revenue and EBITDA results and 50% based on unit’s Line of Sight
Goal.

Company achieves a Revenue Target, which results in a Revenue Target Percentage
of 45%. Company achieves an EBITDA Target, which results in an EBITDA Target
Percentage of 45%. The total Financial Payout Percentage equals 90% (45% + 45%).
Business unit achieves 105% of Line of Sight Goal, but since Company only
achieves 90% of Revenue and EBITDA goals, there is no funding available to fund
the 5% by which the Line of Sight Goal exceeded target. Accordingly the Line of
Sight Goal is reduced to 100%.

The Participant’s Plan payout amount is: (i) Bonus Goal multiplied by combined
Revenue and EBITDA percentages from Payout Matrix multiplied by Financial Target
Percentage, plus (ii) Bonus Goal multiplied by Line of Sight Goal percentage
from Payout Matrix multiplied by percentage of Line of Sight Goal achieved
(limited to 100% due to failure to achieve Financial Payout Percentage in excess
of 100%) = ($3,500 times 50% times 90%) plus ($3,500 times 50% times 100%) =
$3,325.

ARTICLE 7
PLAN ADMINISTRATION

     7.1 Oversight by Management Development and Compensation Committee.

          (a) The Committee shall exercise sole and exclusive responsibility
over, and shall have broad discretion in the design of, the Plan and each Base
Period’s performance measures. The Committee reserves the sole discretion to
interpret the Plan, determine eligibility under the Plan, determine payout
amounts under the Plan and decide all questions related to the Plan.

          (b) With respect to corporate performance, inasmuch as unforeseen
matters have an impact on overall performance during the Base Period, the
Committee, in its sole discretion, may adjust the payouts under the Plan either
positively or negatively. The Committee may use its discretion to adjust for
unusual events that are beyond the control of management and inadvertently
influence performance results, including, but not limited to, material changes
in accounting policy, tax and other government regulations, or the acquisition
or sale of a business.

          (c) With respect to officers of the rank of Senior Vice President or
above, the Committee shall report the individual incentive awards to the Board
as soon as possible following each Base Period.

- 6 -



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

          (d) At the discretion of the Committee, bonus awards to selected
employees for a Base Period may be made pursuant to the Omnibus Incentive Plan
in lieu of any similar award under this Plan.

          (e) The Committee may waive eligibility requirements under this Plan
in the event an employee’s employment is terminated prior to the payout date due
to death, disability, or retirement or for any other reason. Any waiver of
eligibility requirements will be at the sole discretion of the Committee and
shall be under such terms and conditions as required by the Committee.

     7.2 General Administration. The Committee may, at its discretion, delegate
authority for the ongoing administration and interpretation of the Plan to the
Senior Vice President, Human Resources of the Company.

     7.3 Timing of Awards. Plan awards for a Base Period shall be made as soon
as possible after all results have been approved by the Committee.

     7.4 Amendment and Termination. The Committee reserves the right to amend,
modify or terminate the Plan at any time for any reason whatsoever.

     7.5 No Employment Rights. The Plan does not, directly or indirectly, create
in any employee or class of employees any right with respect to continuation of
employment by the Company, and it shall not be deemed to interfere in any way
with the Company’s right to terminate, or otherwise modify, an employee’s
employment at any time.

     7.6 No Plan Funding. The Plan shall at all times be entirely unfunded and
no provision shall at any time be made with respect to segregating assets of the
Company for payment of any amounts hereunder. No Participant, beneficiary, or
other person shall have any interest in any particular assets of the Company by
reason of the right to receive any benefits under the Plan. Participants and
beneficiaries shall have only the rights of a general unsecured creditor of the
Company.

     7.7 Governing Law. The laws of the State of New York will govern all
matters relating to this Plan, without giving effect to principles of conflict
of laws, and except to the extent such laws are superseded by the laws of the
United States.

     7.8 Severability. If any provision of the Plan shall be held illegal or
invalid in any jurisdiction, such illegality or invalidity shall not affect the
remaining provisions of the Plan in such jurisdiction, or any provision of the
Plan in any other jurisdiction, and the Plan shall be construed and applied in
such jurisdiction as if the invalid provision had never been contained herein.

     7.9 Gender Neutral. As used in this Plan, the masculine shall include
feminine and the singular shall include the plural, and vice versa, unless the
context clearly indicates to the contrary.

     7.10 Headings. The headings of the Plan are inserted for convenience of
reference only and shall have no effect upon the meaning of the provision
hereof.

- 7 -



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

     7.11 Notice of Address. Each person entitled to benefits under the Plan
must file with the Company, in writing, his mailing address and each change of
mailing address. Any communication, statement or notice addressed to such person
at such address shall be deemed sufficient for all purposes of the Plan, and
there shall be no obligation on the part of the Company to search for or to
ascertain the location of such person.

     In Witness Whereof, this Plan has been executed by the Company this 10th
day of December, 2004.

     

  GENENCOR INTERNATIONAL, INC.
 
   

  By: /s/ Richard Ranieri

 

--------------------------------------------------------------------------------


  Title: Senior Vice President Human Resources

- 8 -



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

APPENDIX 1

2004 VPP Matrix ($000s)

                                                        Target       Revenue    
  Target     EBITDA             Revenue       Target Percentage     EBITDA      
Target Percentage      
Maximum
    $ [ * * * ]         64 %     $ [ * * * ]         64 %    
 
      [ * * * ]         63 %       [ * * * ]         63 %    
 
      [ * * * ]         61 %       [ * * * ]         61 %    
 
      [ * * * ]         59 %       [ * * * ]         59 %    
 
      [ * * * ]         58 %       [ * * * ]         58 %    
 
      [ * * * ]         56 %       [ * * * ]         56 %    
 
      [ * * * ]         55 %       [ * * * ]         55 %    
 
      [ * * * ]         53 %       [ * * * ]         53 %    
 
      [ * * * ]         52 %       [ * * * ]         52 %    
2004 Targets
      [ * * * ]         50 %       [ * * * ]         50 %    
 
      [ * * * ]         47 %       [ * * * ]         47 %    
 
      [ * * * ]         45 %       [ * * * ]         45 %    
 
      [ * * * ]         42 %       [ * * * ]         42 %    
 
      [ * * * ]         39 %       [ * * * ]         39 %    
 
      [ * * * ]         36 %       [ * * * ]         36 %    
 
      [ * * * ]         34 %       [ * * * ]         34 %    
 
      [ * * * ]         31 %       [ * * * ]         31 %    
Threshold
      [ * * * ]         28 %       [ * * * ]         28 %    

- 9 -



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

APPENDIX 2

PLAN PAYOUT MATRIX
WEIGHTINGS



                              Corporate   Bus. Unit     Revenue   EBITDA  
Milestones   LOS Goals
Officers
  25%   25%   50%   -
 
               
VPs
  25%   25%   50%   -
 
               
Corp Staff Bands 2-5
  50%   50%   -   -
 
               
Bus Unit Staff Bands 2-5
  25%   25%   -   50%

- 10 -



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

APPENDIX 3

TARGET BONUS PERCENTAGES



          Target Bonus Percentage
BAND
  (percentage of Eligible Earnings)
Chief Executive Officer
  100%
Senior Vice President
  [ * * * ]
Band 1 - Vice President
  [ * * * ]
Band 2 - Director
  [ * * * ]
Band 3 - Manager
  [ * * * ]
Band 4 - Professional
  [ * * * ]
Band 5 - Non-Exempt
  [ * * * ]

- 11 -